HALL, Justice
(concurring and dissenting):
I concur in affirming the judgment on the note. However, I do not agree that plaintiff is to be denied its contractual right to any attorneys’ fee at all simply because the findings of the trial court are inadequate to support its award of $4,000.
I deem it appropriate to remand 1 for the purpose of making further findings of fact as will support what the trial court might thereafter determine to be -a reasonable attorneys’ fee.
STEWART, J., concurs in the concurring and dissenting opinion of HALL, J.

. Pursuant to Rule 76(a), U.R.C.P.